Award of compensation to an employee who, following extreme exertion and extension of his -arms in painting, suffered a cardiac attack. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Deyo, J., dissents, on the ground that the evidence does not support the conclusion and the findings of fact that .the claimant was engaged in any unusual work and exertion and there is no evidence to support a finding of accidental injuries arising out of and within the intent and meaning of the Workmen’s Compensation Law.